In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Westchester County, entered February 20, 1976 which conditionally granted respondents’ motion for an order of preclusion. Order modified by deleting from the decretal paragraph of the order the provision requiring service of the supplemental bill of particulars within 30 days and substituting therefor a provision requiring plaintiffs to serve the supplemental bill of particulars within 15 days after conducting and completing the examinations before trial of the respondents and completing procedures to open the relevant Family Court files. As so modified, order affirmed, with $50 costs and disbursements to plaintiffs. Should plaintiffs fail to pursue and complete these procedures with due diligence and reasonable dispatch, respondents may move for a final order of preclusion. The order of Special Term dated November 25, 1975 did nt require a supplemental bill for all of the items mentioned therein to be served within 20 days. Therefore, Special Term erred when, in the order appealed from, it directed plaintiffs to furnish particulars of acts and transactions which were beyond their present knowledge (see Eisenstaedt v Schweitzer, 3 AD2d 716, 717). Hopkins, J. P., Latham, Margett and Rabin, JJ., concur.